March 2, 1926. *Page 77 
The opinion of the Court was delivered by
The exception complains of error on the part of his Honor in not granting a new trial on the ground that the evidence did not warrant a conviction, and that from the evidence no other inference could be drawn than that the defendant acted in self-defense.
The exception is overruled, as there was ample evidence to support the verdict of the jury, and we see no error.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.